                                          Case 5:17-cv-00072-BLF Document 651 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                         Case No. 17-cv-00072-BLF
                                   8                       Plaintiff,
                                                                                               ORDER GRANTING IN PART
                                   9                v.                                         STIPULATED REQUEST FOR
                                                                                               REDACTIONS TO COURT’S ORDER
                                  10     CISCO SYSTEMS INC.,                                   ON MOTIONS IN LIMINE DATED
                                                                                               MAY 22, 2020 (ECF 640)
                                  11                       Defendant.
                                                                                               [Re: ECF 649]
                                  12
Northern District of California
 United States District Court




                                  13          On May 22, 2020, the Court issued and conditionally sealed its Order on Motions in Limine.

                                  14   Order, ECF 640. Because the Order references materials that were filed under seal in this case, the

                                  15   Court gave the parties an opportunity to request redactions to the Order. ECF 641. The parties have

                                  16   now submitted a stipulation for certain information to be redacted from the Court’s Order.

                                  17   Stipulation, ECF 649. The Court hereby GRANTS the Stipulation as to the following portions of

                                  18   the Order:

                                  19                •    Page 16, lines 14, 16, 24;

                                  20                •    Page 17, lines 4-9, 11-14, 17, 20, 24, 27;

                                  21                •    Page 18, lines 1-2, 5, 8-10, 15, 18, 21, 23;

                                  22                •    Page 19, lines 2-3.

                                  23          The Court is persuaded that Finjan has demonstrated that information regarding its license

                                  24   agreements are confidential and public disclosure of such information may cause significant harm

                                  25   to Finjan. See ECF 649. The Stipulation, however, fails to explain why the information on Page 4,

                                  26   lines 7-9, 16-17 – not related to Finjan licenses – are confidential. Accordingly, the Court DENIES

                                  27   the Stipulation as to the redactions on Page 4, lines 7-9, 16-17. The parties are DIRECTED to

                                  28   submit a revised redacted version of the Order pursuant to this order no later than June 5, 2020.
                                         Case 5:17-cv-00072-BLF Document 651 Filed 05/29/20 Page 2 of 2




                                   1

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: May 29, 2020

                                   5                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   6                                       United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
